DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-14 in the reply filed on 7/27/2021 is acknowledged.  The cancelled claims 15-20 were drawn to a nonelected Group II, and there was no allowable generic or linking claim. 
Newly submitted claim 21-26 as a Group III are drawn to a method of estimating a chemical strengthening level in a glass cover member of an electronic device, the method comprising: obtaining an estimate of a curvature of a curved boundary of an opening formed in the glass cover member; estimating a stress multiplier value based on the curvature; producing a first optical measurement of a first portion of the glass cover member by using an optical inspection unit to direct polarized light through the first portion, the first portion at least partially defining the curved boundary, classified in CPC G01N33/386.  
The method of Group I claims as noted in the Restriction Requirement of 5/27/2021 is direct a polarized light through the glass cover member through a polarization analyzer and onto a sensor to produce at least one optical measurement of the glass cover member and determining a differential intensity value from the at least one optical measurement of a first portion and a second portion of the glass cover member; determining a differential intensity value from the at least one optical measurement of a first portion and a second portion of the glass cover member, the first 
Invention I of Group I claims 1-14 and Group III claims are unrelated.  Inventions are unrelated if it can be shown that they are not disclosed as capable of use together and they have different designs, modes of operation, and effects (MPEP § 802.01 and § 806.06).  
Group I invention determines a differential intensity value of at least one optical measurement of a first and second portion from directing polarized light though the glass cover member and through a polarization analyzer and onto a sensor producing at least one optical measurement of the glass cover member and determines a differential intensity value from the at least one optical measurement of a first portion and a second portion of the glass cover member and estimates a localized stress level of the first portion based on the differential intensity and also determines a stress multiplier value based on the estimate of the curvature.  The Group III invention estimates the stress multiplier value based on the curvature and estimates a localized stress level in the first portion of the glass cover member based on a difference between the first and second optical measurement from an optical inspection unit that directs polarized light through the first and second portion of the glass cover member.  Given these differences Group 
Because applicant has received an action on the merits for the originally presented invention based on Applicants election filed 7/27/2021, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21-26 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7, and 9-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-5, 7 are directed to non-statutory subject matter because the claimed invention is directed to an abstract ideas without significantly more such as integration into the claim or inventive concept.  Claim 1 recites the limitations: 1) estimating a chemical strengthening level of a glass cover member of an electronic device; 2) determining a differential intensity value from the at least one optical measurement of a first portion and a second portion of the glass cover member, the first portion at least partially defining a curved boundary of an opening in the glass cover member and the second portion located away from the opening; 3) estimating a localized stress level of the first portion based on the differential intensity value; 4) obtaining an estimate of a curvature of the curved boundary; 5) determining a stress multiplier value based on the estimate of the curvature; and 6) estimating the chemical strengthening level of the 
Claims 9-14 are directed to non-statutory subject matter because the claimed invention is directed to an abstract ideas without significantly more such as in integration into the claims or inventive concept.  Claim 9 recites the limitations: 1) estimating a chemical strengthening level of a glass cover member; 2) analyzing the interference pattern; 3) determining  intensity value corresponding to a first portion of the chemically strengthened glass cover member; 4) estimating a first localized stress level of the first portion based on the intensity value; 5) estimating a stress multiplier value based on a curvature of the curved boundary; 6) estimating a second localized stress level of a second portion of the chemically strengthened glass cover member.  These judicial exceptions are not integrated into a practical application for Claims 9-14 because these limitations are process steps that, under the broadest reasonable interpretation standard cover performance of these limitations in the mind.  The limitations are various instructions and calculation steps from data collection.  Nothing in any claim element precludes the steps from practically being performed in the mind.  For example, these claims encompass estimating a chemical strengthening level. analyzing the interference pattern, determining intensity value, estimating a first localized stress level, estimating a stress multiplier value based on a curvature of the curved boundary, and estimating a second localized stress level.  Under the broadest reasonable interpretation, the claims cover performance of the limitations in the mind with the user manually measuring or utilizing captured interference patterns from the light sensor and calculating chemical strengthening level, analysis of interference 
Claims 1-5, 7, and 9-14 are directed to a method of using a naturally occurring correlation, explain that data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.
Claim 1-5, 7 and 9-14 do not add meaningful limitations to the steps of abstract ideas because they amount to simply implementing the abstract ideas in the method.   
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-8, Claim 1 recites “. . . and onto a sensor to produce at least one optical measurement of the glass cover member; determining a differential intensity value from the at least one optical measurement of a first portion and a second portion of the glass cover member, the first portion at least partially defining a curved boundary of an opening in the glass cover member and the second portion located away from the opening . . .”  This recitation is confusing, unclear and indefinite whether the “at least one optical measurement” produced from the sensor is the same as or different from the “at least one optical measurement” of a first portion and a second portion.  In other words in the “at least one optical measurement” from the sensor when it is one, single, optical measurement used either the first portion or second portion and another optical measurement used for the other portion or are two additional optical measurements taken for the first and second portions.   
Additionally Claim 1 recites “obtaining an estimate of a curvature of the curved boundary” which is unclear and indefinite whether the obtaining is from the optical measurement or intensity values?  
Claim 4 recites “wherein the curvature of the curved boundary is determined from the image” which is unclear and indefinite whether the image in an optical measurement form the sensor.    
Regarding Claims 9-14, Claim 9 recites “determining an intensity value corresponding to a first portion of the chemically strengthened glass cover member, the first portion at least partially defining a curved boundary of an opening in the chemically strengthened glass cover member . . . estimating a stress multiplier value based on a curvature of the curved boundary. . .”   This recitation is unclear and indefinite whether a curvature is from the interference pattern or intensity value corresponding to the first portion because the first portion at least partially defines the curved boundary.   
Also Claim 9 recites “. . .  estimating a second localized stress level of a second portion of the chemically strengthened glass cover member, the second portion located away from the opening and the operation of estimating the second localized stress level being based on the first localized stress level and the stress multiplier value.”  This recitation for the wording “the operation of estimating the second localized stress level” lacks antecedent basis because there is insufficient antecedent basis for this limitation in the claim.  Also the recitation is unclear and indefinite whether the estimating a second localized stress level of a second portion is from analyzing the interference pattern for an intensity value for the second portion because the stress multiplier value is based on a curvature of the curved boundary at least partially defined by the first portion as is the first localized stress level.  
Claim 10 recites “the operation of estimating the first localized stress level” which lacks antecedent basis because there is insufficient antecedent basis for this limitation in the claim or from Claim 9 from which Claim 10 depends.    
Claim 14 recites “. . . wherein the operation of determining the intensity value comprises estimating a phase difference resulting from passing the polarized light through the chemically strengthened glass cover member and through the polarization analyzer.”  For this recitation the wording “the operation” lacks antecedent basis because there is insufficient antecedent basis for this limitation in the claim or from Claim 9 from which Claim 14 depends.  Also this recitation is unclear and indefinite whether the determining the intensity value comprises estimating a phase difference resulting from passing the polarized light through the chemically strengthened glass cover member and through the polarization analyzer is the same as or different from the intensity corresponding to the first portion of the chemically strengthened glass cover member as part of the analyzing from the received interference pattern at the light sensor.   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over 2019/0177215, Jin et al (hereinafter “Jin”) in view of U.S. 2019/0219463, Orihara et al. hereinafter “Orihara” further in view of U.S. 2019/0389764, Andrews (hereinafter “Andrews”).   
Regarding Claim 1 Jin discloses in the entire document particularly in the abstract and at ¶s 0002-0003, 0017, 0033-0034, 0036, 0038, 0040, 0045-0046, and Figs 3, 6A, 6B a glass-based article having a glass-based substrate of ion-exchangeable to be chemically strengthened or contains an alkali aluminosilicate strengthened glass {reading on chemical strengthened glass} including a first surface, a second surface opposing the first surface, at least one hole, which can be a though hole, {reading on opening} formed in the first surface, and a region under a compressive stress extending from the first surface to a depth of compression in the glass-based substrate, wherein the compressive stress in the region is greatest at the first surface.  An electrically conductive material disposed in the at least one hole, wherein a cross-sectional area of the at least one hole and a cross-sectional area of the electrically conductive material differ by 0.1 % or less.  Figs 6A and 6B show the glass as a cover for a cellular phone.  Fig 3 shows at least a first and second portion with measured compressive stress (“CS”).  From ¶ 0017 a method of producing a glass-based article including performing a first ion exchange of a glass-based substrate, the glass-based substrate comprising a first surface, a second surface opposing the first surface, and at least one hole formed in the first surface to create a region under a compressive stress extending from the first surface to a depth of compression DOC in the glass-based substrate {reading estimating a localized stress, CS, level of curved boundary of opening}.  From ¶s 0045-0046 CS is measured by surface stress meter (FSM) using commercially available instruments such as the FSM-6000, manufactured by Orihara Industrial Co., Ltd. (Japan).  Surface stress measurements rely upon the accurate measurement of the stress optical coefficient (SOC), which is related to the 
To any extent that Jin does not expressly disclose the intensity values for Fig. 3 or a curvature for a curved boundary Orihara is cited.    
Orihara discloses in the abstract and at ¶s 0262 0331 a stress measurement device for strengthened glass includes a polarization phase difference variable member configured to vary a polarization phase difference of a laser light by one wavelength of the laser light or more; an imaging element configured to image a plurality of times at a predetermined time interval a scattered light emitted according to the laser light with the varied polarization phase difference entering the strengthened glass, and obtain a plurality of images; and an arithmetic unit configured to measure a periodic change in luminance of the scattered light using the plurality of images, calculate a change in a phase of the change in luminance, and calculate a stress distribution in a depth direction from a surface of the strengthened glass based on the change in the phase.  In the stress measurement device 1, a stress value is obtained by the glass depth, a differential value of a phase value (e.g. FIG. 7) of a change of a 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Jin a method of determining stress values for a glass cover with a hole or opening as afore-described, where from Orihara the method includes a stress measurement device for strengthened glass includes a polarization phase difference variable member configured to vary a polarization phase difference of a laser light by one wavelength of the laser light or more; an imaging element configured to image a plurality of times at a predetermined time interval a scattered light emitted according to the laser light with the varied polarization phase difference entering the strengthened glass, and obtain a plurality of images; and an arithmetic unit configured to measure a periodic change in luminance of the scattered light using the plurality of images, calculate a change in a phase of the change in luminance, and calculate a stress distribution in a depth direction from a surface of the strengthened glass based on the change in the phase for differential intensity values motivated to have a stress determined at different locations of the strengthened glass cover to have the method of Claim 1.  Furthermore the 
To any extent that Jin as modified with Orihara does not expressly disclose estimating a chemically strengthened level Andrews is cited.  
Andrews discloses in the abstract and at ¶s 0003, 0104 and 0166 and Figs. 2 and 8 a method of reworking lithium containing ion exchanged glass articles {chemically strengthened glass} is provided.  The method includes a reverse ion exchange process that returns the glass article to approximately the composition of the glass from which the glass article was produced, before being subjected to ion exchange.  The reworked glass articles exhibit a K2O concentration profile comprising a portion wherein a K2O concentration increases to a local K20 concentration maximum.  From ¶ 0002 glass articles are widely used in electronic devices as cover plates or windows for portable or mobile electronic communication and entertainment devices, such as cellular phones, smart phones, tablets, video players, information terminal (IT) devices, laptop computers and the like, as well as in other applications. As glass articles become more widely used, it has become more important to develop strengthened glass articles having improved survivability, especially when subjected to tensile stresses and/or relatively deep flaws caused by contact with hard and/or sharp surfaces.  An exemplary process for manufacturing a chemically strengthened glass article and determining whether parts require rework is illustrated in FIG. 2. From ¶ 0166 the compressive stress at the knee of the stress profile (CSk) was 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it prima facie obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Jin as modified a method of determining stress values for a glass cover with a hole or opening as afore-described, where from Andrews the reworking of chemically strengthened glass indicated by the stress profile indicates an estimation of chemical strengthening level as not having a satisfactory stress profile and requiring re-work motivated to have the rework method of Andrews to provide chemically strengthened glass with a satisfactory stress profile and or Claim 1.  Furthermore the combination of Andrews with Jin as modified would have a reasonable expectation of success to one skilled in the art because Andrews and Jin as modified have chemically strengthened glass having a required compressive stress.  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J STACHEL/Primary Examiner, Art Unit 1787